Citation Nr: 0605551	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  01-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to Agent 
Orange exposure.

2.  Determination of proper initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Determination of proper initial rating for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

4.  Determination of proper initial rating for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

5.  Determination of proper initial rating for residuals of 
fracture to the left leg, currently evaluated as zero percent 
disabling.

6.  Determination of proper initial rating for residuals of 
fracture to the right leg, currently evaluated as zero 
percent disabling.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1958 to 
July 1970 and from October 1970 to February 1979.

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for COPD due to Agent Orange, granted service 
connection for PTSD (30 percent), granted service connection 
for both knees (10 percent for each), and granted service 
connection for residuals of fracture of both legs 
(noncompensable).  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for service connection for COPD and 
for higher initial ratings for each service-connected 
disability.

The veteran testified before the undersigned in February 
2002.

In October 2003, the Board remanded the case to VA's Appeals 
Management Center (AMC) for additional development.   

Where the veteran has appealed the initial ratings assigned 
after service connection is established, the Board 
distinguishes the claims from that of an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

The veteran has asserted unemployability due to his service-
connected disabilities.  This is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify to veteran of the 
evidence necessary to substantiate the claims and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues.

2.  The veteran filed his claim of entitlement to service 
connection for respiratory disorders in August 2000.

3.  Competent medical evidence has attributed COPD to the 
veteran's long history of smoking.

4.  The veteran's PTSD has been manifested by anxiety, 
depression, sleep disorders, nervousness, irritability, 
hostility, increased startle response, constricted affect, 
concrete and impulsive judgment, and social isolation.  

5.  Throughout the appeal period, the left knee has been 
manifested by minimal limitation of motion due to pain, X-ray 
evidence of degenerative arthritis, and additional functional 
limitation due to such factors as weakened movement, excess 
fatigability, or incoordination.

6.  Throughout the appeal period, the right knee has been 
manifested by minimal limitation of motion due to pain, X-ray 
evidence of degenerative arthritis, and additional functional 
limitation due to such factors as weakened movement, excess 
fatigability, or incoordination.

7.  No instability, subluxation, or limitation of extension 
has been attributed to either knee joint.

8.  Disability of either ankle is not shown. 

9.  Shortening of a bone of the lower extremity by at least 
1\1/4 inches is not shown.

10.  Open, comminuted, service-connected tibia and fibula 
fractures resulted in wasting of left lower leg muscles.  

11.  A right tibial plateau fracture has not caused any 
disabling symptom during the appeal period. 


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military 
service, nor may it be presumed to have been caused by Agent 
Orange exposure during active military service.  38 U.S.C.A. 
§§ 1103, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.300 (2005).

2.  The criteria for an initial schedular rating of 50 
percent for PTSD are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2005).

3.  The criteria for a higher initial schedular rating of 20 
percent for the left knee are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2005).

4.  The criteria for a higher initial schedular rating of 20 
percent for the right knee are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2005).

5.  The criteria for an initial schedular rating of 30 
percent for injury to Muscle Group XII of the left leg are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5312 
(2005).

6.  The criteria for a compensable initial schedular rating 
for residuals of a right tibia fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Codes 5262, 5275 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided a rating decision, a statement of the case, 
and a supplemental statement of the case.  VA sent a VCAA 
notice letter in March 2004.  These documents provided notice 
of the law and governing regulations as well as the reasons 
for the determination made regarding his claims.  They told 
him what evidence is needed to substantiate the claims.  

The VCAA letter also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims, including the 
development required of VA in the case of an application to 
reopen a finally decided claim.  VA examination reports are 
associated with the claims files.  All identified evidence 
has been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A (b)-(d) (West 2002); see also 38 C.F.R. § 3.159(c).

VA did not provide required VCAA notice prior to the initial 
adverse decision, which would entitle the veteran to a 
remand.  38 U.S.C.A. § 5013A.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  The case was remanded in October 
2003 for VCAA notice compliance.  

Background

The veteran's DD-214 reflects service in Vietnam, where he 
earned the Combat Infantryman Badge (CIB).

The veteran's service medical records (SMRs) reflect that he 
fractured the right tibia plateau and the left tibia and 
fibula in July 1974 in a motorcycle accident.  He remained 
hospitalized until November 1974.  Surgery was necessary to 
reduce the fractures and to place a stabilizing pin.  A 
November 1974 hospital report notes open fractures of left 
tibia and fibula without nerve or artery involvement and a 
closed right tibial plateau fracture without nerve or artery 
involvement.  

In March 1976, possible early right knee arthritis was noted 
and both ankles had reduced range of motion.  A September 
1977 X-ray request slip notes well-healed comminuted 
fractures involving tibial and fibular shafts.  Alignment of 
fragments was satisfactory.  October 1978 X-rays showed good 
healing of the tibia and fibula.  

Shortness of breath was evaluated in October 1978.  No 
evidence of obstructive pulmonary disease was found.  
Shortness of breath was attributed to a deviated nasal 
septum.  The veteran retired from 20 years of active military 
service in February 1979.  No retirement physical examination 
report is of record.

In March 1979, the veteran requested service connection for 
residuals of two broken legs.  In August 2000, the veteran 
again requested service connection for residuals of broken 
legs.  He also requested service connection for respiratory 
problems claimed due to Agent Orange exposure, for arthritis 
of each leg, and for PTSD.  

VA outpatient treatment reports received in October 2000 
reflect complaints of depression, breathing problems, cough, 
and sputum at various times.  A November 1999 report notes 
that the veteran had a history of COPD with a four pack per 
day smoking history.  Another November 1999 VA report notes 
anxiety with depression and smoking 2 to 3 packs per day.  In 
December 1999, the veteran was smoking one pack per day.   

An April 2000 VA outpatient treatment report reflects that 
the veteran had a quick temper.  The assessment was alcohol 
dependence.  A staff psychiatrist assigned a GAF score of 50 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders(hereinafter, DSM-IV), a score of 41 to 50 is 
indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 
(2005)].  

A July 2000 VA outpatient treatment report reflects 
depression, mood swings, irritability, and alcohol 
dependence.  His GAF score was 50. 

Another July 2000 VA outpatient treatment report reflects an 
assessment of COPD with bronchitis.  The veteran continued to 
smoke two packs per day.  

In October 2000, the veteran reported sleep problems.  The 
assessment was PTSD and alcohol dependence, by history.  The 
GAF score remained 50.

According to a November 2000 VA PTSD compensation examination 
report, the veteran reported depression, nightmares, and 
flashbacks of Vietnam.  He reported nervousness and a quick 
temper.  The psychiatrist noted increased startle response 
and constricted affect.  His mood was anxious and depressed.  
He had a sense of foreshortened future.  The Axis I diagnoses 
were PTSD, moderate; and, alcohol dependence, by history.  

The VA psychiatrist assigned a GAF score of 57 [according to 
DSM-IV, a GAF score of 51 to 60 is indicative of moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See 38 C.F.R. § 4.125 (2005)].  
The psychiatrist reported that the veteran had moderate 
impairment in social and industrial adaptability.

In November 2000, the veteran underwent a VA general medical 
compensation and pension examination.  The examiner noted 
that the claims file was not reviewed.  During the 
examination, the veteran recalled nasal congestion and 
difficulty breathing at night during active service.  Since 
active service nasal congestion and shortness of breath 
continued.  He currently smoked one pack per day.  Currently, 
standing on concrete caused severe bilateral leg aching and 
pain.  He took Tylenol(r), 325 mg every four hours for leg and 
knee pains.  He reported that a doctor told him that one leg 
was shorter.  He had worked, but ceased in July 2000 due to 
shortness of breath on exertion.  He walked with a steady 
gait.  The left lower tibia had a reddened rash.  A petechiae 
over the area caused itching.  

The lungs were clear to auscultation and the veteran did not 
currently have shortness of breath.  He was unable to tandem 
walk, due to unsteadiness, but his gait was otherwise smooth.  
Knee pain prevented a full squat and crepitus was elicited 
from both knees.  

The VA examiner noted that the left lower tibia was 
"extremely deformed" with protruding bony nodules on the 
front of the shin. The examiner also reported that there was 
"noted muscle wasting at that area of the bone."  The right 
lower extremity appeared to be normal, however.  The right 
knee flexed from zero to 120 degrees with minimal loss of 
motion due to pain.  The left knee flexed from zero to 180 
degrees [sic] with minimal limitation due to pain.  
Extensions were to zero degrees, bilaterally and painlessly.  
The left leg was 38 1/2 inches and the right leg measured 39 
inches.  All other joints had full active and passive ranges 
of motion.  Deep tendon reflexes were normal and equal.  
Sensation was generally normal, although the lower left 
tibial area was sensitive to touch.  He guarded during deeper 
palpation of that area.  The diagnoses were bilateral knee 
degenerative joint disease with moderate pain and functional 
impairment (based on X-rays); and, severe COPD (based on 
pulmonary function test). 

In April 2001, the RO granted service connection for PTSD and 
assigned a 30 percent rating under Diagnostic Code 9411.  The 
RO granted service connection for right knee degenerative 
joint disease and assigned a 10 percent rating under 
Diagnostic Code 5010-5257.  The RO granted service connection 
for left knee degenerative joint disease and assigned a 10 
percent rating under Diagnostic Code 5010-5257.  The RO 
granted service connection for residuals of a right leg 
fracture and assigned a noncompensable rating under 
Diagnostic Code 5299-5262.  The RO granted service connection 
for residuals of a left leg fracture and assigned a 
noncompensable rating under Diagnostic Code 5299-5262.  The 
RO denied service connection for COPD.

In a June 2001 notice of disagreement, the veteran reported 
that his PTSD was much more severe than reflected in the 
recently assigned 30 percent rating.  He reported that his 
degenerative joint disease was so severe that he had trouble 
walking, bending, and stooping.  He asserted that Agent 
Orange had caused COPD.

In June 2001, the veteran submitted Social Security 
Administration (SSA) records that include a May 2001 
examination report.  The report notes that the veteran was 
unable to work due to shortness of breath.  He complained of 
leg pain while walking, but his gait was normal.  Moderate 
wheezing was heard in the chest and pulmonary function test 
revealed severe obstructive lung disease.  The diagnoses were 
COPD, PTSD, alcoholism, and post major trauma to the lower 
extremity.  

The SSA disability examiner commented that PTSD "severely 
limited" the veteran and was unlikely to improve.  The 
examiner noted that a deformity of the left lower extremity 
limited the veteran to a mild extent.  He was limited in 
ability to stand and severely limited in ability to walk and 
to travel.  He was moderately limited in ability to lift and 
to handle objects, but severely limited in ability to carry 
objects.

A May 2001 SSA psychological evaluation reflects nervousness 
and social withdrawal.  After responding that a dog and a 
lion are alike in that they both bark, the evaluator 
considered the veteran's judgment to be "concrete and 
impulsive."  The veteran noted that he currently took 
several medications, including Zoloft(r), trazadone, and 
Depakote(r).  The Axis I diagnoses were alcohol abuse and 
dependency, and PTSD, in that order.  The examiner, a 
clinical psychologist, assigned a GAF score of 55 to 60 and 
noted that a mood disorder was well-controlled with 
psychotropic medications.  

In February 2002, the veteran testified before the 
undersigned that he has not worked since 2000 due to PTSD and 
COPD.  He testified that he currently took six medications 
(three for PTSD) and three inhalers.  He testified that that 
he had nightmares of war every three or four nights and that 
he generally did not sleep well.  He testified that he had 
period of anxiety and hostility.  In fact, 2 1/2 years earlier 
he walked off his last job because he got angry.  He had one 
friend whom he talked to occasionally, but he did not have 
contact with his three sons.  

The veteran testified that he was severely limited in 
walking, stair climbing, and knee bending activities.  He 
testified that he did not wear a built-up shoe for the 
shorter leg.  He testified that arthritis affected both 
knees.  He recalled that he has stumbled and almost fallen 
because of his knees and he said that he limped because of 
the shorter leg.  He testified that the leg scars scratched 
and itched.

The veteran recalled during the hearing that he had been 
treated at Fort Benning for breathing trouble but that it was 
hard to say when his breathing problem became more severe.  

In October 2003, the Board remanded the claims for VA 
examinations.  

The veteran underwent a VA orthopedic compensation and 
pension examination in January 2005.  The examiner noted that 
the claims file was reviewed.  The examiner noted that the 
veteran had not worked since 2000 due to poor lungs.  The 
current major complaints were cramps in the legs, popping in 
the knees, and tightness in the heels.  Standing or walking 
worsened the symptoms and prolonged walking caused flare-ups 
of pain.  

The examiner noted that a leg length discrepancy caused a 
slight limp.  The knees were stable.  The right knee flexed 
to 145 degrees and no disorder was found.  The left knee 
flexed to 150 degrees and no disorder was found.  X-rays 
showed little degenerative changes.  All fractures were 
healed.  The left fibula showed some angular misalignment.  
The right fibula [sic] showed an old, well healed fracture at 
the junction of the middle and proximal third.  The diagnoses 
were status post right fibula fracture; status post left 
tibia and fibula fractures; and left lower extremity 
posttraumatic shortening of one inch.  The examiner noted 
that any knee disability was not identifiable.  X-rays showed 
mild right knee degenerative arthritis and a normal left 
knee.  

The veteran underwent a VA mental disorders examination in 
February 2005.  The examiner reviewed the claims file.  The 
veteran reported that he began drinking heavily after serving 
in Vietnam.  The veteran reported marital difficulty, memory 
impairment, and inability to work due to shortness of breath 
and arthritis.  

The veteran reported inability to make friends, irritability, 
and crowd avoidance.  The examiner attributed those symptoms 
to PTSD.  The veteran reported nightmares of war occurring a 
few times per month.  The examiner felt that the veteran's 
judgment and insight were adequate, but that his memory and 
concentration were impaired.  The Axis I diagnoses were PTSD; 
and, alcohol dependence, possibly related to PTSD.  

The examiner assigned a GAF score of 80 [according to DSM-IV, 
a score of 71 to 80 is indicative of transient, if any, 
symptoms that are expectable reactions to psychosocial 
stressors resulting in no more than slight impairment in 
social, occupational, or school functioning, i.e., 
temporarily falling behind in schoolwork.  38 C.F.R. § 4.125 
(2005)].  The examiner felt that employment impairment was 
due to angina and non-PTSD disabilities, but that marital and 
social impairment was due to PTSD and alcohol dependence, 
which was PTSD-related.  

A March 2005 VA mental health treatment report contains a GAF 
score of 60.  

An April 2005 VA podiatry report notes that an orthotic heel 
lift was issued to correct a leg length discrepancy.  The 
veteran mentioned that he had earlier forgotten to mention a 
history of heel pain.  The podiatrist found bilateral plantar 
fasciitis and equinus.  

The veteran underwent a VA pulmonology examination in April 
2005.  The examiner noted a review of the claims file.  Upon 
review, the examiner noted that breathing problems began in 
1962 or 1963.  The examiner also noted a history of smoking.  
A chest X-ray in January 2005 was negative, although previous 
X-rays showed emphysema. The lungs were currently clear.  A 
pulmonary function test was administered, after which, 
diagnoses of (1) smoker; and, (2) severe COPD were given.  

Analysis 

Service Connection for COPD

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. §§ 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

The specified diseases for which presumptive service 
connection is available on the basis of herbicide exposure 
are: chloracne and other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2005).  

COPD is not found among the statutorily enumerated diseases 
for which presumptive service connection is available for 
veterans exposed to herbicide agents during active service.  
Thus, because COPD was not shown during active service, the 
only remaining avenue for service connection in this case is 
the "direct service connection" approach set forth by the 
Federal Circuit Court of Appeals (Fed. Cir.) in Combee, 
supra.  

Service connection for disability based on a veteran's use of 
tobacco products is prohibited for claims filed after June 9, 
1998.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2004); see also Kane v. Principi, 17 Vet. App. 97, 193 
(2003).

The Board has carefully considered all evidence of record, 
including service medical records and the veteran's 
testimony, and finds that the preponderance of the evidence 
is against the claim.  There is no evidence of COPD during 
active military service.  The veteran admittedly has decades-
long history of heavy smoking-as much as four packs per day.  
Following medical examination and a review of the claims 
folder, a VA physician concluded that COPD was most likely 
related the veteran's extensive history of smoking.  The 
Board finds this medical opinion probative, as it is based on 
essentially correct facts.  Finally, the veteran filed his 
service connection claim after June 9, 1998.

Concerning the use of the veteran's testimony and claims as 
competent evidence, the Board notes that competent lay 
evidence is defined as that evidence which does not require 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159(a)(2).  The veteran may competently report the date 
of onset of his respiratory disorder.  He may not, however, 
competently offer a diagnosis of COPD, or determine the date 
that it arose, or determine that it was caused by Agent 
Orange, as only those who have specialized training and 
knowledge are competent to render such an opinion.  38 C.F.R. 
§ 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-the-doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Service connection for COPD must be denied.

Higher Initial Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

The entire medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2005).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2005).

PTSD has been rated 30 percent disabling throughout the 
appeal period under Diagnostic Code 9411.  Thus, the inquiry 
is whether there is a basis to assign a rating greater than 
30 percent for any portion of the appeal period.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005), PTSD 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  Under that formula, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for PTSD for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.

In Massey v. Brown, 7 Vet. App. 204 (1994), the Court found 
error where the Board assigned a psychiatric disability 
evaluation on the basis of factors outside the rating 
criteria.  However, the Court did not find fault with using 
Appellant's symptom of "tending to be somewhat concrete in 
his thinking," as that appeared to be related to the 
diagnostic criteria for mental disorders.  Id., at 207.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
for psychiatric disorders were examples rather than 
requirements for a particular rating.  The Court stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme 
and also found it appropriate for a rating specialist to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
In the present case, an SSA psychological evaluation mentions 
"concrete and impulsive judgment."  This, along with other 
symptoms, indicates greater functional impairment than 
reflected in the 30 percent rating.  

The veteran's PTSD has been manifested by concrete and 
impulsive judgment, anxiety, depression, sleep disorders, 
nightmares, nervousness, irritability, hostility, increased 
startle response, constricted affect, and social isolation.  
GAF scores during the appeal period have ranged from 50 to 
80, with 50 having been thrice assigned, 55 to 60 once 
assigned, and scores of 57, 60, and 80 each assigned once.  
The earliest GAF score assigned was 50 and the most recent 
GAF score assigned was 60, indicating that the veteran's PTSD 
has remained moderately to seriously disabling throughout the 
appeal period.  

Comparing the above-mentioned manifestations with the 
criteria of the rating schedule, the Board finds that the 
criteria for a schedular 50 percent rating under Diagnostic 
Code9411 are more nearly approximated.  This is because 
impaired judgment, impaired abstract thinking, disturbance of 
motivation and mood, and difficulty in establishing 
relationships are clearly shown.  While impaired impulse 
control and difficulty in adapting to stress, which are 
listed in the 70 percent criteria are shown, most of the 
criteria listed in the 70 percent rating area are not shown.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 50 
percent initial rating for PTSD.  The claim is therefore 
granted. 

The Left Knee

The left knee has been rated 10 percent disabling throughout 
the appeal period.  The relevant inquiry then is whether 
there is any basis to assign a rating greater than 10 percent 
for any portion of the appeal period.  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005). 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  Subluxation is an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994)).  A 30 percent evaluation is 
warranted for recurrent subluxation or lateral instability of 
the knee when there is severe impairment.  A 20 percent 
evaluation requires moderate impairment.  Slight impairment 
of either knee warrants a 10 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2005).

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2005).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2005).    

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

Throughout the appeal period, the left knee has been 
manifested by minimal limitation of motion due to pain and X-
ray evidence of degenerative arthritis.  No instability, 
subluxation, of limitation of extension has been shown, 
although one examiner noted crepitus.  Crepitus of the knee 
joint is significant because 38 C.F.R. § 4.59 states that 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  In 
November 2000, a VA examiner found that disease produced 
"moderate pain and functional impairment" of each knee.  An 
SSA examiner found severe limitation in the ability to stand, 
walk, travel, and to carry objects.  Resolving any remaining 
doubt in favor of the veteran, the Board will grant an 
additional 10 percent disability for the left knee for 
additional functional limitation due to such factors as 
weakened movement, excess fatigability, or incoordination.

Right Knee

Throughout the appeal period, the right knee (in similar 
fashion to the left) has been manifested by minimal 
limitation of motion due to pain and X-ray evidence of 
degenerative arthritis.  No instability, subluxation, of 
limitation of extension has been shown, although one examiner 
noted crepitus.  In November 2000, a VA examiner found 
"moderate pain and functional impairment." An SSA examiner 
found severe limitation in the ability to stand, walk, 
travel, and to carry objects.  Resolving any remaining doubt 
in favor of the veteran, the Board will grant an additional 
10 percent disability for the right knee for additional 
functional limitation due to such factors as weakened 
movement, excess fatigability, or incoordination.

The Lower Left Leg

The left leg has been noncompensably rated under Diagnostic 
Code 5299-5262 throughout the appeal period.  The relevant 
inquiry then is whether there is any basis to assign a 
compensable rating for any portion of the appeal period.  

In November 2000, a VA examiner described the left lower 
tibia area as "extremely deformed" with protruding bony 
nodules and also found "noted muscle wasting at that area of 
the bone."  

Diagnostic Code 5262 pertains to impairment of tibia or 
fibula.  Malunion of the tibia and fibula of either lower 
extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  A 20 
percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).

Diagnostic Code 5262 does not specifically prohibit assigning 
a rating for malunion of the tibia or fibula and a rating for 
knee or ankle disability; however because no left ankle 
disability is shown, and because a disability rating has 
already been assigned for left knee disability, the Board 
deems that assigning a rating for malunion of the left tibia 
and fibula based on left knee disability would violate the 
rule against pyramiding set forth at 38 C.F.R. § 4.14. 

Diagnostic Code 5275 forbids combining a rating for bone 
shortening with a rating for faulty union or fracture; 
however, in this case, no rating for faulty union or fracture 
has been assigned.  Thus, the Board must consider Diagnostic 
Code 5275.  

The ratings for shortening of bones of the lower extremity 
are: Over 4 inches (10.2 cms.) 60 percent; 3\1/2 to 4 inches 
(8.9 cms. to 10.2 cms.), 50 percent; 3 to 3\1/2 inches (7.6 
cms. to 8.9 cms.) 40 percent; 2\1/2\ to 3 inches (6.4 cms. to 
7.6 cms.) 30 percent; 2 to 2\1/2\ inches (5.1 cms. to 6.4 
cms.) 20 percent; and, 1\1/4\ to 2 inches (3.2 cms. to 5.1 
cms.) 10 percent.  Note: Measure both lower extremities from 
anterior superior spine of the ilium to the internal 
malleolus of the tibia.  Not to be combined with other 
ratings for fracture or faulty union in the same extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2005).

In this case, the maximum shortening of the left leg has been 
1 inch.  Therefore, the criterion for a compensable rating 
for bone shortening is not more nearly approximated. 

Because a VA examiner specifically reported "noted muscle 
wasting" adjacent to the "extremely deformed" left tibia, 
and because these symptoms are secondary to an open, 
comminuted, service-connected fracture, the Board must 
consider a rating for muscle injury.  

An open or comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group 
involved, unless for certain locations the evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56(a) (2005).  Because the SMRs reflect an open and/or 
comminuted left tibial fracture, this subsection applies.  
Moreover, the evidence establishes "noted muscle wasting" 
rather than minimal muscle damage.  Thus, the criteria for a 
30 percent rating for severe injury of muscle group XII are 
more nearly approximated and must be granted.  The rule 
against pyramiding is not violated here, as lower leg muscle 
damage is separate and distinct from knee joint disability.  
Esteban, supra.  

The Lower Right Leg

The lower right leg has been noncompensably rated under 
Diagnostic Code 5299-5262 throughout the appeal period.  The 
relevant inquiry then is whether there is any basis to assign 
a compensable rating for any portion of the appeal period.  

Throughout the appeal period, any symptom that has been 
attributed to residuals of a closed fracture of the right 
tibial plateau has been rated under the right knee disability 
above.  Lack of any other symptomatology attributable to the 
right tibia fracture precludes a compensable rating under any 
applicable diagnostic code.  After considering all the 
evidence of record, including the testimony, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial compensable schedular disability rating for 
residuals of a right leg fracture is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
In this case, the veteran has asserted unemployability due to 
service-connected disabilities.  As this issue has not yet 
been developed, the Board will not address an extraschedular 
rating.  


ORDER

1.  Service connection for COPD is denied.

2.  A 50 percent initial schedular rating for PTSD is 
granted.

3.  A 20 percent initial schedular rating for left knee 
arthritis is granted.  

4.  A 20 percent initial schedular rating for right knee 
arthritis is granted.  

5.  A 30 percent initial schedular rating for residuals of a 
fracture of the left leg is granted.  

6.  A compensable initial schedular rating for residuals of a 
fracture of the right leg is denied.  



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


